Citation Nr: 0813023	
Decision Date: 04/18/08    Archive Date: 05/01/08

DOCKET NO.  05-01 753	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to service connection for a kidney 
disability.

2.  Entitlement to service connection for sinusitis.

3.  Entitlement to service connection for residuals of 
mononucleosis, to include Epstein-Barr virus and chronic 
fatigue syndrome.

4.  Entitlement to an initial compensable disability rating 
for prostate hyperplasia.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

B. Adams, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 1970 to April 
1978.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a May 2004 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Columbia, 
South Carolina.

In May 2006, the veteran testified at videoconference hearing 
before the undersigned Veterans Law Judge.  A transcript of 
that proceeding is of record.  

When this case was before the Board in November 2006, the 
Board granted the veteran's petition to reopen the claim of 
entitlement to service connection for a kidney disability.  
That claim and claims of entitlement to service connection 
for sinusitis and residuals of mononucleosis were remanded 
for further development.  The case now has been returned to 
the Board for further appellate consideration.

The issue of entitlement to an initial compensable disability 
rating for prostate hyperplasia is addressed in the remand 
that follows the order section of this decision.


FINDINGS OF FACT

1.  The veteran does not have kidney disability.

2.  The veteran does not have sinusitis.

3.  The veteran does not have residuals of mononucleosis.


CONCLUSIONS OF LAW

1.  A kidney disability was not incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. § 3.303 (2007).

2.  Sinusitis was not incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. 
§ 3.303 (2007).

3.  Residuals of mononucleosis, to include Epstein-Barr virus 
and chronic fatigue syndrome, were not incurred in or 
aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 
(West 2002); 38 C.F.R. § 3.303 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & 
Supp. 2007), and the pertinent implementing regulation, 
codified at 38 C.F.R. § 3.159 (2007), provide that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  In addition, VA also must request 
that the claimant provide any evidence in the claimant's 
possession that pertains to the claim.

The Board also notes that the United States Court of Appeals 
for Veterans Claims (Court) has held that the plain language 
of 38 U.S.C.A. § 5103(a) (West 2002), requires that notice to 
a claimant pursuant to the VCAA be provided "at the time" 
that, or "immediately after," VA receives a complete or 
substantially complete application for VA-administered 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 
(2004).  The Court further held that VA failed to demonstrate 
that "lack of such a pre-AOJ-decision notice was not 
prejudicial to the appellant, see 38 U.S.C. § 7261(b)(2) (as 
amended by the Veterans Benefits Act of 2002, Pub. L. No. 
107-330, § 401, 116 Stat. 2820, 2832) (providing that '[i]n 
making the determinations under [section 7261(a)], the Court 
shall...take due account of the rule of prejudicial error')."  
Id. at 121.  

The timing requirement enunciated in Pelegrini applies 
equally to the initial-disability-rating and effective-date 
elements of a service-connection claim. Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).

The record reflects that the RO provided the veteran with 
adequate VCAA notice in a letter mailed in August 2003, prior 
to the initial adjudication of the claims.  Although he was 
not specifically informed in this letter that he should 
submit any pertinent evidence in his possession, he was 
informed of the evidence that would be pertinent and 
requested to submit such evidence or to provide the 
information and any authorization necessary for the RO to 
obtain the evidence on his behalf.  Therefore, the Board 
believes that this letter put him on notice of the fact that 
he should submit any pertinent evidence in his possession.  
In any event, a December 2006 letter specifically requested 
him to submit all pertinent evidence in his possession.  
Although the veteran was not provided notice of the type of 
evidence necessary to establish a disability rating or 
effective date until April 2006, after the initial 
adjudication of the claims, the Board finds that there is no 
prejudice to the veteran in proceeding with the issuance of a 
final decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 
(1993).  As explained below, the Board has determined that 
service connection is not warranted for any of the claimed 
disabilities.  Consequently, no disability rating or 
effective date will be assigned, so the failure to provide 
earlier notice with respect to those elements of the claims 
is no more than harmless error.

The record also reflects that the veteran has been afforded a 
VA examination.  In an April 2008 statement, the veteran's 
representative requested that he be afforded a new 
examination.  The representative noted that a certified 
physician's assistant performed the August 2007 examination, 
although the Board's November 2006 remand stated that the 
veteran should be examined by a physician.  However, the 
Board finds that the August 2007 VA examination report 
provides a sufficient basis upon which the claims may be 
decided and that there is no reasonable possibility that 
another examination would substantiate any of the claims.  In 
this regard, the Board notes the August 2007 report is 
comprehensive and reflects the examiner's review and 
consideration of the claims file, the veteran's reported 
medical history, and current laboratory and other clinical 
findings.  Moreover, there is no medical evidence of record 
that contradicts the conclusions set forth in the report.

The Board also notes that the veteran's service medical 
records and post-service treatment records have been 
obtained.  Neither the veteran nor his representative has 
identified any outstanding evidence, to include medical 
records, that could be obtained to substantiate any of the 
claims.  The Board also is unaware of any such outstanding 
evidence.  Therefore, the Board is satisfied that originating 
agency has complied with the duty to assist requirements of 
the VCAA and the pertinent implementing regulation.

Accordingly, the Board will address the merits of the claims.

Legal Criteria

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131.  Service 
connection may be granted for any disease initially diagnosed 
after service, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Direct service connection may not be granted without medical 
evidence of a current disability; medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between the claimed in-service disease or injury and 
the present disease or injury.  See Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996).

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant. 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 
3.102 (2007); see also Gilbert v. Derwinski, 1 Vet. App. 49, 
53 (1990).  To deny a claim on its merits, the evidence must 
preponderate against the claim.  Alemany v. Brown, 9 Vet. 
App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Sinusitis and Kidney Disability

The veteran contends that service connection is warranted for 
sinusitis and for a kidney disability because they are 
related to service.  At the May 2006 hearing, he testified 
that he has had both disabilities since active duty and that 
he continues to receive treatment for them.  A thorough 
review of the medical evidence of record reveals, however, no 
current diagnosis of sinusitis or any kidney disability.

With respect to the veteran's kidneys, service medical 
records confirm that he was diagnosed with hematuria in 
service and that kidney stones were suspected, although no 
tests were done to confirm their presence.  In a January 1978 
report of medical history prepared prior to his release from 
active duty, the veteran indicated that he had a history of 
kidney stones or blood in the urine.  The veteran also was 
treated for hematuria and kidney stones after service.  
Private treatment records dated in December 1996 and October 
1997 note that he had hematuria and a right ureteropelvic 
obstruction.

There is no medical evidence, however, that the veteran 
currently has a kidney disability.  An intravenous pyelogram 
performed in May 2000 revealed no calcified calculi in either 
kidney and no evidence of ureteropelvic dysfunction.  A May 
2004 VA outpatient treatment record notes that the veteran 
reported that he last experienced kidney stones eight years 
ago, and a May 2006 private treatment record indicates that 
he denied having any kidney infections or kidney stones.  
Moreover, the August 2007 VA examiner specifically stated 
that there was no current evidence of any kidney function 
issues.

With respect to sinusitis, service medical records reflect 
that was diagnosed with frontal sinusitis in 1970.  He 
reported a history of sinusitis in a January 1978 report of 
medical history prepared prior to his release from active 
duty.  A January 1995 private treatment record contains a 
diagnosis of chronic sinusitis, and private treatment records 
dated in 1999 note a history of sinus problems.  A diagnostic 
assessment of persistent rhinosinusitis was rendered in a 
December 2004 VA outpatient treatment record.  

There is no medical evidence that the veteran currently has a 
diagnosis of sinusitis.  In May 2006 private treatment 
records, he denied post-nasal drip, pain, or pressure in his 
sinuses.  Physical examination revealed normal nasal mucosa, 
septum, and turbinates, and no diagnosis of sinusitis was 
rendered.  The August 2007 VA examiner also did not render a 
diagnosis of sinusitis.  After reviewing the claims file and 
physically examining the veteran, she diagnosed chronic 
rhinitis, which she noted was aggravated by a continuous 
positive airway pressure (CPAP) machine used to treat the 
veteran's sleep apnea.

While the Board acknowledges that the veteran had kidney-
related conditions and sinusitis in the past, the medical 
evidence of record establishes that he currently does not 
have these disabilities.  The law is well-settled that in 
order to be granted service connection, a claimant first must 
have a disability.  See Rabideau v. Derwinski, 2 Vet. App. 
141, 143 (1992); Gilpin v. Brown, 155 F.3d 1353 (Fed. Cir. 
1998) (service connection may not be granted unless a current 
disability exists).  Accordingly, in the absence of a current 
diagnosis of either sinusitis or a kidney disability, service 
connection is not warranted.

Mononucleosis

The veteran contends that service connection is warranted for 
residuals of mononucleosis because they are related to 
service.  At the May 2006 hearing, he testified that he has 
experienced fatigue, shortness of breath, and weakness since 
he was diagnosed with mononucleosis in 1970.

Service medical records confirm that the veteran was 
hospitalized and diagnosed with infectious mononucleosis in 
1970.  The subsequent medical evidence of record contains no 
additional reference to mononucleosis but does reflect 
ongoing complaints of fatigue and weakness.  In a August 1999 
private treatment record, it was noted that the veteran 
complained that he felt weak and lacked energy.  He reported 
feeling "terrible all of the time," according to a May 2004 
VA outpatient treatment record.  A June 2005 VA record notes 
that he complained of feeling "worn out" in the mornings.  
His wife reported that at night he experienced apneic periods 
and snoring, and a sleep study was recommended.  A May 2006 
private treatment record indicates that the veteran 
complained of lacking energy since his bout of mononucleosis 
in 1970, and a diagnostic assessment of chronic Epstein-Barr 
viral infection with associated chronic fatigue syndrome was 
rendered.

The veteran was afforded a VA examination in August 2007.  
The examiner was asked to opine regarding whether the veteran 
had residuals of mononucleosis, to include the Epstein-Barr 
virus or chronic fatigue syndrome.  After reviewing the 
claims file and performing a physical examination, the 
examiner opined that the veteran's complaints of fatigue were 
not caused by mononucleosis because the symptoms associated 
with mononucleosis, including fatigue, typically resolve 
within one year.  The examiner stated that it was more likely 
than not that one of the veteran's other medical conditions, 
including sleep apnea and post-traumatic stress disorder, 
caused his chronic fatigue.

There is no contrary medical opinion of record.  The Board 
acknowledges that the veteran believes his chronic fatigue, 
weakness, and shortness of breath are the result of his 
mononucleosis infection in 1970.  However, as a lay person 
with no medical training, the veteran is not qualified to 
render an opinion concerning medical causation.  See Espiritu 
v. Derwinski, 2 Vet. App. 492, 494 (1992).  

The VA examiner also stated that the veteran does not meet 
the criteria for chronic fatigue syndrome but that laboratory 
findings indicated that he has either a chronic or 
reactivated Epstein-Barr virus infection.  However, neither 
the August 2007 VA examination report nor the May 2006 
private treatment record indicates that the veteran's current 
Epstein-Barr viral infection is related to his 1970 episode 
of mononucleosis.  Again, while the veteran may believe that 
his Epstein-Barr virus infection is related to mononucleosis, 
he is not qualified to render a medical opinion.

Accordingly, in the absence of medical evidence showing that 
the veteran currently has residuals of mono, service 
connection is not warranted.


ORDER

Service connection for a kidney disability is denied.

Service connection for sinusitis is denied.

Service connection for residuals of mononucleosis, to include 
Epstein-Barr virus and chronic fatigue syndrome, is denied.


REMAND

The veteran was granted service connection and a 
noncompensable disability rating for prostate hyperplasia in 
a December 2007 rating decision.  He filed a notice of 
disagreement with this decision in February 2008 but has not 
been provided with a statement of the case in response.  
Because the notice of disagreement placed the issue in 
appellate status, the matter must be remanded for the 
issuance of a statement of the case.  See Manlincon v. West, 
12 Vet. App. 238, 240-41 (1999).

Accordingly, this case is REMANDED to the RO or the Appeals 
Management Center (AMC) in Washington, D.C., for the 
following actions:

1.  The RO or the AMC should issue a 
statement of the case on the issue of 
entitlement to an initial compensable 
disability rating for prostate hyperplasia 
and inform the veteran and his 
representative of the requirements to 
perfect an appeal with respect to this 
issue.  

2.  If the veteran perfects an appeal with 
respect to this issue, the RO or the AMC 
should ensure that all indicated 
development is completed before the case 
is returned to the Board for further 
appellate action.

No action is required of the appellant until he is otherwise 
notified but he has the right to submit additional evidence 
and argument on the matter the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



____________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


